Exhibit CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Solar Energy Initiatives, Inc. (the “Company”) on Form 10-Q for the period ending, April 30, 2009 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, David Fann,Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. ss. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to the best of my knowledge: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:June 10, 2009 /s/ David Fann Name: David Fann Title: Chief Executive Officer
